In an action to recover for personal injuries sustained by the infant plaintiff, as a result of contact with an automobile owned by defendant Landman and operated by him, on the corporate defendant’s business, and for loss of services by the infant’s father, judgment in favor of plaintiffs affirmed, with costs. No opinion. Davis, Adel and Close, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote for reversal and a new trial on the ground that the verdict is against the weight of the evidence.